                                                        ljSOC SDNY
                                                        DOCU M~iH
UNITED STATES DISTRICT COURT                            f::LE CTRO NICALL Y Flli::O
SOUTHERN DISTRICT OF NEW YORK                           DOC#
                                                        D!TEF-1-LE-_D-:_-
                                                                        _-~ (- ·
JOSE HEBERTO ALVAREZ DENIS,

                              Petitioner,               19-cv-8773 (JGK)

             - against -                                ORDER

UNITED STATES OF AMERICA,

                              Respondent.

JOHN G. KOELTL , District Judge:

      By Memorandum Opinion and Order , dated June 16 , 2021 , the

Court denied the petitioner's request for time credit , that was

filed on May 6, 2021 .          The Court ' s Order was docketed in the

petitioner ' s criminal docket , 15 - cr - 00632-JGK.         The Clerk is

directed to close docket number 13 and to close this case.




                                                 ~ fd{«f?oel
Dated:      New York, New York
            July 6, 2021
                                                                   tl
                                                United States District Judge




   Copy mailed to prose party(ies)
          at docket address




                                            1
